83354: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15100: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83354


Short Caption:REED VS. REED (CHILD CUSTODY)Court:Supreme Court


Related Case(s):79095


Lower Court Case(s):Clark Co. - Eighth Judicial District - D568055Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/18/2021 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantAmanda ReedRacheal H. Mastel
							(Kainen Law Group)
						


RespondentDevin ReedMichancy M. Cramer
							(Alex B. Ghibaudo, PC.)
						Alex B. Ghibaudo
							(Alex B. Ghibaudo, PC.)
						





Docket Entries


DateTypeDescriptionPending?Document


08/11/2021Filing FeeFiling Fee due for Appeal. (SC)


08/11/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SEALED) (SC)


08/11/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-23366




08/16/2021Filing FeeFiling Fee Paid. $250.00 from Kainen Law Group.  Check no. 7097. (SC)


08/16/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC).21-23897




08/18/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC).21-24110




09/01/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for October 25, 2021, at 9:00 AM. (SC)21-25516




09/03/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-25792




10/25/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-30755




10/26/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated Pursuant to NRAP3E. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 40 days fast track statement and appendix. Respondent(s): 21 days from fast track statement to file fast track response.  (SC)21-30819




11/09/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 10/16/18, 8/27/19, 5/13/20, 2/25/21, 4/30/21, and 6/14/21. Court Reporter: Verbatim Reporting and Transcription. (SC)21-32266




12/01/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's fast track statement and appendix due: December 13, 2021. (SC)21-34260




12/06/2021MotionFiled Appellant's Motion to Extend Time to File Fast Track Statement and Appendix. (SC)21-34775




12/08/2021Order/ProceduralFiled Order Granting Motion. Appellant's fast track statement and appendix due: January 10, 2022. (SC)21-35035




12/29/2021TranscriptFiled Notice from Court Reporter. Maria Balagtas stating that the requested transcripts were delivered.  Dates of transcripts: 10/16/18, 8/27/19, 5/13/20, 2/25/21, 4/30/21, and 6/14/21. (SC)21-36975




01/10/2022Fast Track BriefFiled Appellant's Fast Track Statement. (SC)22-01000




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 1. (SC)22-01001




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 2. (SC)22-01002




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 3. (SC)22-01003




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 4. (SC)22-01004




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 5. (SC)22-01005




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 6. (SC)22-01006




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 1 Part 7. (SC)22-01007




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 1. (SC)22-01008




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 2. (SC)22-01009




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 3. (SC)22-01010




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 4. (SC)22-01011




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 5. (SC)22-01012




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 6. (SC)22-01013




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 7. (SC)22-01014




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 8. (SC)22-01015




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 2 Part 9. (SC)22-01016




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 1. (SC)22-01017




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 2. (SC)22-01018




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 3. (SC)22-01019




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 4. (SC)22-01020




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 5. (SC)22-01021




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 6. (SC)22-01022




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 7. (SC)22-01023




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 8. (SC)22-01024




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 9. (SC)22-01025




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 10. (SC)22-01026




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 11. (SC)22-01028




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 12. (SC)22-01029




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 3 Part 13. (SC)22-01030




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 1. (SC)22-01031




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 2. (SC)22-01032




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 3. (SC)22-01033




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 4. (SC)22-01034




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 5. (SC)22-01035




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 6. (SC)22-01036




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 7. (SC)22-01037




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 8. (SC)22-01038




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 9. (SC)22-01039




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 4 Part 10. (SC)22-01040




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 1. (SC)22-01041




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 2. (SC)22-01042




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 3. (SC)22-01043




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 4. (SC)22-01044




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 5. (SC)22-01045




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 6. (SC)22-01046




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 7. (SC)22-01048




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 8. (SC)22-01049




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 5 Part 9. (SC)22-01050




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 1. (SC)22-01051




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 2. (SC)22-01052




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 3. (SC)22-01053




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 4. (SC)22-01054




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 5. (SC)22-01055




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 6. (SC)22-01056




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 7. (SC)22-01057




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 6 Part 8. (SC)22-01058




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 7 Part 1. (SC)22-01060




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 7 Part 2. (SC)22-01061




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 7 Part 3. (SC)22-01062




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 7 Part 4. (SC)22-01063




01/10/2022AppendixFiled Appellant's Appendix to Fast Track Statement. Vol. 7 Part 5. (SC)22-01064




01/19/2022BriefFiled Appellant's Errata to Child Custody Fast Track Statement. (SC)22-01943




01/27/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's fast track response due: February 7, 2022. (SC)22-02748




02/07/2022MotionFiled Respondent's Motion to Extend Time to File Fast Track Response. (SC)22-04197




02/09/2022Order/ProceduralFiled Order Granting Motion.  Respondent shall have until February 11, 2022, to file and serve the fast track response.  (SC)22-04366




02/11/2022Fast Track BriefFiled Respondent's Fast Track Response. (SC)22-04792




02/11/2022Fast Track BriefFiled Respondent's Amended Fast Track Response. (SC)22-04793




03/17/2022Case Status UpdateFast Track Briefing Completed. (SC)


05/12/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-15100




06/06/2022RemittiturIssued Remittitur. (SC)22-17839




06/06/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 7, 2022. (SC)22-17839





Combined Case View